 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ERIC RICHARD ELESON,                           No. 2:19-cv-0112 KJM KJN P
12                        Plaintiff,
13             v.                                       FINDINGS & RECOMMENDATIONS
14       JOE A. LIZARRAGA, et al.,
15                        Defendants.
16

17            By order filed September 3, 2019, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.1

20            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22            These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court and serve a copy on all parties. Such a document should be captioned

26
     1
27     On November 27, 2019, plaintiff filed a notice of appeal. (ECF No. 16.) On December 17,
     2019, the United States Court of Appeals for the Ninth Circuit dismissed the appeal for lack of
28   jurisdiction. (ECF No. 19.)
                                                      1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: January 13, 2020

 5

 6

 7   eles0112.fta

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
